Citation Nr: 0840273	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  95-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for chronic Peyronie's 
disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's chronic right (major) carpal tunnel 
syndrome.

4.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's chronic post-operative left (minor) carpal 
tunnel syndrome release residuals.

5.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's chronic cholecystectomy residuals with 
diverticulitis.

6.  Entitlement to an increased rating for the veteran's post 
operative chronic left varicocele residuals, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1975, and from March 1983 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, established 
service connection for chronic post-operative left (minor) 
carpal tunnel release residuals; assigned 10 percent 
evaluation for that disability; established service 
connection for chronic right (major) carpal tunnel syndrome, 
chronic cholecystectomy residuals, and chronic 
diverticulosis; assigned noncompensable evaluations for those 
disabilities; and denied service connection for chronic left 
testicular varicose veins, a chronic skin disorder to include 
a lower right arm growth, chronic Peyronie's disease, and a 
chronic back disorder to include pain.  In December 2000, the 
Board, in pertinent part, noted that service connection had 
been previously established for post-operative left 
varicocele residuals evaluated as noncompensable; 
recharacterized the veteran's claim as to the left testicle 
as entitlement to a compensable evaluation for his chronic 
post-operative left varicocele residuals; and remanded the 
veteran's claims to the RO for additional action.

In September 2001, the veteran informed VA that he had moved 
to Kansas.  His VA claims folder was subsequently transferred 
to the RO in Wichita, Kansas.

In January 2003, the RO recharacterized the veteran's chronic 
cholecystectomy residuals and chronic diverticulitis as 
chronic cholecystectomy residuals with diverticulitis; 
assigned a 10 percent evaluation for that disability; and 
increased the evaluations for the veteran's chronic right 
carpal tunnel syndrome and chronic post-operative left 
varicocele residuals from noncompensable to 10 percent.  In 
October 2003, the Board remanded the veteran's claims for 
additional action.

In April 2006, the Board granted service connection for 
chronic right forearm lipoma, but remanded the remaining 
appellate issues for additional development, to include 
requesting additional records.  Nevertheless, for the reasons 
detailed below, the Board concludes that further remand of 
this case is still required.  Accordingly, the appeal will 
once again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.   We hold further that 
a remand by ... the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, this case must once again 
be remanded for compliance of all remand directives.

As detailed in the prior remand of April 2006, the Board had 
previously directed that the RO contact those healthcare 
providers for which the veteran had submitted a completed 
Authorization and Consent to Release Information to the VA 
(VA Form 21-4142) dated in August 2003.  The RO subsequently 
requested that the veteran resubmit his multiple 
Authorization and Consent to Release Information to the VA 
(VA Form 21-4142) as the prior release forms had expired.  
The veteran submitted the requested forms in May 2004 and 
again in June 2004.  Notwithstanding this fact, the RO failed 
to request the cited clinical documentation for incorporation 
into the record.  Therefore, the case was remanded, in part, 
to obtain new releases from the veteran and obtain the 
outstanding medical records from various health care 
providers.

In accord with the Board's remand directives, the RO 
requested new medical releases from the veteran via letters 
dated in May 2006, March 2007, and May 2007.  The veteran 
responded in July 2007 that he had additional evidence to 
submit, but nothing was received by the time the RO 
readjudicated the appeal via Supplemental Statements of the 
Case (SSOCs) promulgated in March 2008 and June 2008.

Nevertheless, after the case was certified and transferred to 
the Board, new VA Forms 21-4142 were submitted by the veteran 
to VA in September 2008.  As these releases indicate 
outstanding medical records not on file, the case must again 
be remanded in order to obtain these records.

The veteran also submitted additional medical records to VA 
in September 2008, and did not waive having the RO consider 
this evidence in the first instance, as required for the 
Board to first consider this evidence.  38 C.F.R. § 20.1304.  
This also requires a remand in the instant case.

The Board further observes that the medical releases 
submitted by the veteran are not directed toward the specific 
medical care providers identified in the October 2003 and 
April 2006 remands.  As the prior releases for these 
providers are expired, and a remand is already required in 
this case, the Board concludes that the veteran should once 
again be requested to provide new releases for these 
providers.

In addition to the foregoing, the Board observes that the 
Court recently issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the 
information that must be provided to a claimant in the 
context of an increased rating claim.  As a remand is already 
required in the instant case, the Board finds that the 
veteran should be sent additional notification that is 
consistent with the Court's guidelines regarding the post 
operative left varicocele increased rating claim as outlined 
in Vazquez- Flores.

For these reasons, this appeal is REMANDED for the following:

1.  Please send provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding the post 
operative left varicocele increased 
rating claim as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Please request the veteran provide 
the necessary releases in order to 
request medical records from Thomas 
Brothers, M.D.; David Johnson, M.D.; as 
well as Drs. Mullenax and Aubertin.  
After obtaining any necessary releases, 
request the records from these medical 
care providers, as well as from the 
providers identified by the veteran in 
his 2008 releases.

3.  After obtaining any additional 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, readjudicate the issues 
on appeal in light of any additional 
evidence added to the record to include 
the medical records submitted by the 
veteran in September 2008.  

If the benefit(s) requested on appeal is(are) not granted to 
the veteran's satisfaction, the veteran and his 
representative should be furnished an SSOC and an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

